Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 2/2/21 has been entered and fully considered.
Claims 2 and 30 are canceled.
Claims 1, 3, 5, 7, 9, 12, 18, 22, 27-29, 31-34 and 36-38 stand pending. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7, 9, 12, 27-29, 31, 33 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolfowitz US 5,575,119 (hereinafter ‘Wolfowitz’).
In regard to claim 1, Wolfowitz teaches a construction module for constructing and forming a temporary structure, said module comprising an elongate member (52) having a substantially L-shaped cross-section (see fig. 1), said member provided with connecting portions (56/58)arranged to detachably attach with connecting portions on second and further construction modules (as in fig. 7), to form said structure;
said connecting portions being arranged to permit detachable attachment of said module to second and/or further modules rotated 180 degrees thereto, in an inverted manner (per MPEP 2114 module 52 as shown in fig. 1 is fully capable of being connected to another 
Nevertheless, the elements of Wolfowitz are capable of constructing a temporary structure because, per broadest reasonable interpretation: 1- the temporary structure (form) is unassembled once the concrete sets, and, all concrete forms are temporary structures as they are removed once the material is set.    2- even if no concrete is poured, the modules assembled together form “a structure” that can be taken apart.   
In regard to claim 3, Wolfowitz teaches the claimed invention wherein said connecting portions are arranged to detachably attach (see col. 1, ln. 49) with complementary connection portions on second and further construction modules in a tessellated manner. It is noted that the claim merely recites the functional limitation of the construction module, and per MPEP 2114 the blocks of Wolfowitz are fully capable of being attached as claimed via their connecting portions as seen in fig. 9.  
In regard to claim 5, Wolfowitz teaches the claimed invention wherein said module comprises at least first and second panels provided adjacent and substantially at right angles to one another, along the length of said modules, said panels connected so as to form said L-shaped cross-section (clearly seen in fig. 1). 
In regard to claim 7, Wolfowitz teaches the claimed invention wherein one or more rib members (54/55) are provided on at least said first panel, and said rib is located along the length of the first panel (as seen in fig. 1) and thus, the length of the module and are located on an interior face of said panel (as seen in fig. 6 the face where the rib is, is considered “an interior face” of the panel). 
In regard to claim 9, Wolfowitz teaches the claimed invention wherein said one or more rib members are provided with a substantially C-shaped cross section and are arranged to received one or more joining members  (See fig. 5-6 and 9).
In regard to claim 12, Wolfowitz teaches the claimed invention wherein the first connecting portion is provided on said first panel, and at least a second connection portion is provided on said second panel (as shown in fig. 1 –portion 56 is on the first panel and portion 58 is on the second panel), the connecting portions being “arranged to be” detachably attachable to a complementary portion or other modules (see fig. 7 and col. 1 line 49 “slidable into and out of engagement”).
In regard to claims 27 and 29, Wolfowitz teaches a structure including two or more construction modules, said module comprising an elongate member (52) having a substantially L-shaped cross-section (see fig. 1), said member provided with connecting portions (56/58) arranged to detachably attach (see col. 1, ln. 49) with complementary connecting portions on second and further construction modules (as in fig. 7), to form said structure. It is noted that the claim merely recites the functional limitation of the construction module, and per MPEP 2114 the blocks of Wolfowitz are fully capable of being attached as claimed via their connecting portions as seen in fig. 9.  Further, see claim 1 rejection above for all limitations.
In regard to claim 28, Wolfowitz teaches a structure formed from the provision of at least two or more construction modules (fig. 9).
In regard to claim 31, Wolfowitz teaches the claimed invention wherein modules of the second plurality are positioned offset from the modules in the first plurality when detachably attached, along the longitudinal axis thereof. Note that the claim merely requires [some] modules in the first plurality to be longitudinally offset from [some] of the ones in the second plurality, and such arrangement is shown in fig. 10. 
In regard to claim 33, Wolfowitz teaches the claimed invention wherein one or more joining member (54/55) and support member (64) is provided. 
In regard to claim 34, Wolfowitz teaches the claimed invention wherein at least a first and second portions of said joining member is located in a recess or channel member of a first and second modules respectively (see figs. 6 and 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 18, 22, 32 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfowitz.
In regard to claims 18, 22, and 36-38, Wolfowitz does not explicitly recite a plate member shaped to complement an inner profile of the L-shaped construction module. However, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the instant application, to provide a cover, hence an end plate element at the last course of the wall to protect the conduits and utility lines that go through the wall of Wofowitz as recited in col. 2, ln. 11.  Further, it would have been obvious that the plate complements the shape of the inner profile of the modules so that it fits and stays in place providing proper cover and aesthetics. 
In regard to claim 32, Wolfowitz does not explicitly recite a base, floor or track member. However, it would have been obvious to one of ordinary skill in the art to provide the structure of Wolfowitz on a floor (which is a base) so that is properly supported. 

Response to Arguments
Applicant’s arguments have been considered but are not persuasive.
Applicant argues that the modules of Wolfowitz could not be considered to be suitable for constructing and forming a temporary structure. The Examiner respectfully disagrees and maintains that per MPEP 2114 the modules of Wolfowitz are fully capable of forming a temporary structure, i.e. once “a structure” is constructed with the modules of Wolfowitz, it 
Applicant further argues that the building elements of Wolfowitz “form a topless and bottomless box, meaning that one element is not inverted with respect to the other”. 
In response, the Examiner notes that the claim language recites “an elongate member having a substantially L-shaped cross-section” which is taught element 52 as shown in fig. 1 and as noted in the above rejection, Fig. 1 shows an L-shaped element having connecting portions that allow the L-shape to be connected to another L-shape (see fig. 2) which is rotated 180 degrees in an inverted manner. Note that the rotation recitation in the claim does not specify around what axis the rotation takes place, or, what an “inverted manner” entitles, therefore a flipped mirror image (as shown below in plan view), per broadest reasonable interpretation, is considered to be a 180 degree rotation in an inverted manner.  
    PNG
    media_image1.png
    620
    503
    media_image1.png
    Greyscale

In addition, it is reiterated that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function and/or the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus meeting all the structural limitations of the claim. See MPEP 2114.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986.  The examiner can normally be reached on 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/PAOLA AGUDELO/Primary Examiner, Art Unit 3633